                       Case 1:20-cv-04663-VEC Document 22 Filed 12/07/20 Page 1 of 1




                                                      December 7, 2020

             Honorable Sarah L. Cave, U.S.D.J.
             United States District Court, Southern District of New York
             Thurgood Marshall United States Courthouse
             40 Foley Square, Courtroom 443
             New York, New York 10007
             VIA ECF

                    Re: Eva’s Photography, Inc. v. Rachel Katz, LLC, No: 1:20-cv-04663 (VEC) (SLC)

             Dear Judge Cave:

                    As you know, I represent the above-referenced Defendant. I write, with Plaintiff’s consent,
             to request an adjournment of tomorrow afternoon’s continued settlement conference.

                    I apologize for this letter’s last-minute nature, but last week, after the Court announced that
             the conference was postponed sine die – and before the Court reinstated the conference – my client
             made family plans for tomorrow. I learned today that she cannot practicably change those plans.

                    In the meantime, today my co-counsel Ms. Moskowitz contacted Plaintiff’s new attorney,
             James Freeman, about resolving this litigation without further court involvement. Mr. Freeman
             consents to Defendant’s request to adjourn tomorrow’s conference so that parties can discuss
             settlement directly first.

                     Thank you for your consideration.

                                                            Respectfully Submitted,

                                                            DEREK SMITH LAW GROUP, PLLC

                                                                   /s/ Daniel S. Kirschbaum
                                                                   Daniel S. Kirschbaum, Esq.

              cc: James H. Freeman (via ECF)
Defendant's Letter-Motion to adjourn the December 8, 2020 Settlement Conference (ECF No. 21) is GRANTED and the
Settlement Conference is adjourned sine die. The parties shall file a joint status report on Monday, January 4, 2021
concerning the status of settlement negotiations and whether an additional Settlement Conference would be
constructive. The Clerk of Court is respectfully directed to close ECF No. 21.

SO-ORDERED 12/7/2020




                   New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
                 Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 | (215) 391-4790
                       New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
                                     Website: www.discriminationandsexualharassmentlawyers.com
